Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dryer as set forth in claims 1, 15 must be shown or the feature(s) canceled from the claim(s).  The apparatus configured to select coated pieces in the stream of coated food pieces by size or weight as set forth in claims 7 and 18 must be shown or the feature(s) canceled from the claim(s).  Also, the system as recited in claim 16, including second enrober (i.e., different from second drum-type enrober recited in claim 14) to apply a second coating and the conveyor (i.e., different from the conveyor apparatus recited in claim 14) to direct a stream portion through the second enrober as instantly claimed must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 1, first paragraph, the history of the application needs to be updated to reflect --now U.S. Patent No. 10,575,548--. 
Element 600 of Fig. 3 is missing from the specification.
In [0048],  Applicants disclose “splitting apparatus 400” and then in [0049], Applicants reference “dryer 400”.  The same number “400” should not be used for a different structural element.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 14, Applicants recite a “splitting apparatus” and it is unclear what structural element(s) constitute(s) the splitting apparatus.  In the specification [0048], Applicants provide a splitting apparatus 400, however in [0049], element 400 is referred to as a dryer 400.   
The specification as originally filed does not clearly establish what defines the splitting apparatus.
	In claim 7 and 18, Applicants recite an apparatus configured to select coated pieces in the stream of coated food pieces by size or weight.  It is unclear what structural element(s) constitute(s) said apparatus.  The specification as originally filed does not clearly establish what defines the apparatus configured to select coated pieces in the stream of coated food pieces by size or weight.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 7-8, it is unclear what constitutes the splitting apparatus?   It is unclear what structural element(s) constitute(s) the splitting apparatus?  Clarification is necessary (see note below).
	In claim 1, lines 1, 3, 6, and 7, Applicants recite “drum-type enrober”.  The use of the term “type” renders the claim indefinite because it is unclear what structure is encompassed by such a term.  It is suggested that “type” be removed in this and all instances.
	In claim 7, it is unclear what structural element(s) constitute(s) said apparatus configured to select coated pieces in the stream of coated food pieces by size or weight?  Clarification is necessary (see note below).
	In claim 13, lines 1, 3, 6, and 7, Applicants recite “drum-type enrober”.  The use of the term “type” renders the claim indefinite because it is unclear what structure is encompassed by such a term.  It is suggested that “type” be removed in this and all instances.
In claim 14, lines 2, 4, 7, 8, and 9, Applicants recite “drum-type enrober”.  The use of the term “type” renders the claim indefinite because it is unclear what structure is encompassed by such a term.  It is suggested that “type” be removed in this and all instances.
In claim 14, lines 12-13, it is unclear what constitutes the splitting apparatus?   It is unclear what structural element(s) constitute(s) the splitting apparatus?  Clarification is necessary (see note below).
In claim 16, Applicants recite “a second enrober,…and a conveyor” and it is unclear whether this second enrober is structurally different from the second drum type enrober of claim 14 and the conveyor different from that of the conveyor apparatus of claim 14?  Clarification is necessary.
	In claim 18, it is unclear what structural element(s) constitute(s) said apparatus configured to select coated pieces in the stream of coated food pieces by size or weight?  Clarification is necessary (see note below).
In claim 20, lines 1, 3, 5, 6, and 7, Applicants recite “drum-type enrober”.  The use of the term “type” renders the claim indefinite because it is unclear what structure is encompassed by such a term.  It is suggested that “type” be removed in this and all instances.
	In claim 20, last two lines, “the conveyor” lacks antecedent basis.  It is suggested that “the conveyor” be changed to --the conveyor apparatus--.

Note: Claims Interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph found indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph

Claim limitations “splitting apparatus” and “apparatus configured to select coated pieces in the stream of coated food pieces by size or weight” both invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The splitting apparatus is set forth in at least in [0048] and [0049], however, the structural element(s) constituting the splitting apparatus is not clearly set forth.
The apparatus configured to select coated pieces in the stream of coated food pieces by size or weight is set forth at least in [0015].
Therefore, the claims noted above including the bolded terms have been found indefinite and have been rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 9-12, 17, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 6, Applicants recite “wherein the at least one stream portion [of a food stream] directed to the second enrober is selected by size or weight” and this recitation does not further structurally limit the system of claim 1 because there is no further structure claimed. 
In claim 9, Applicants recite “wherein food pieces having one coating layer represent about 35% to about 80% of the stream of food pieces, food pieces having two coating layers represent about 16% to about 23% of the stream of food pieces, and food pieces having at least three coating layers represent about 4% to about 42% of the stream of food pieces”.  However, this recitation does not further structurally limit the system of claim 1 because there is no further structure claimed. 
In claim 10, Applicants recite “wherein the food pieces are ready-to-eat (RTE) cereal pieces”.  However, this recitation does not further structurally limit the system of claim 1 because there is no further structure claimed.   The food pieces are intended to be used in the system but do not appear to be part of the system or the instantly claimed invention.
In claim 11, Applicants recite “wherein the food pieces are nuts or confections”.  However, this recitation does not further structurally limit the system of claim 1 because there is no further structure claimed.   The food pieces are intended to be used in the system but do not appear to be part of the system or the instantly claimed invention.
In claim 12, Applicants recite, “wherein the selected stream portion represents about 30% to about 60% of the stream of dried coated pieces”.  However, this recitation does not further structurally limit the system of claim 1 because there is no further structure claimed.
In claim 17, Applicants recite, “wherein the at least one stream portion directed to the second enrober is selected by size or weight”.  However, this recitation does not further structurally limit the system of claim 14 because there is no further structure claimed.
In claim 19, Applicants recite, “wherein the at least one stream portion represents from about 20% to 60%,…of the stream of food pieces”.  However, this recitation does not further structurally limit the system of claim 14 because there is no further structure claimed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
112(f) Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
splitting apparatus of claims 1 and 14
apparatus configured to select coated pieces in the stream of coated food pieces by size or weight of claims 7 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The splitting apparatus invokes provisions of 35 U.S.C. 112(f) and the splitter apparatus has been interpreted to be any structure which splits or divides food pieces into two or any art recognized equivalent splitter structure.

The apparatus configured to select coated pieces in the stream of coated food pieces by size or weight invokes provisions of 35 U.S.C. 112(f) and this apparatus has been interpreted to be any structure capable of selection of food pieces based on size or weight of the food pieces or any art recognized equivalent size or weight selecting structure for food.


112(f) Not Applied
	It should be noted that 112(f) has not been applied to conveyor apparatus of claims 1, 14, and 20 because  “conveyor” structure is explicitly recited.

In should be noted that 112(f) has not been applied to the dispenser component of claims 13, 14, and 20 because “dispenser” structure is explicitly recited.


                                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2009/0155423) in view of Greer (US 2,680,423).
Moore provides a food coating system comprising an enrober pair (355 and 365; see Fig. 3) to apply to at least a portion of a surface of a food piece in a stream of food pieces to produce a stream of coated food pieces wherein enrober (355) applies liquid component coating and enrober (365) applies dry component coating; a dryer (375) to receive the stream and effect dried coated food pieces; a conveyor ([0044]; not shown) defining a recycling conveyor apparatus that can be placed behind dryer (375) to facilitate recycling of a predetermined percentage of food; and a post dryer conveyor (376) for further downstream processing following the dryer.  Moore is silent concerning splitting apparatus to divide dried food pieces into two stream portions with the recycling conveyor apparatus recycling of food all the way back to the enrober pair for application of a second coating on the recycled food while another food stream continues on for further downstream processing.  Greer recognizes in the food coating art, splitting/dividing a predetermined volume stream of coated food product following passage through a coating machine into two streams, a recycling stream wherein coated food product is directed to a turntable/conveyor(s) (28, 30, 40, etc.) to direct the product back to the coating machine (12) for a second coating of the stream of coated food product and a finishing stream wherein a predetermined volume stream of single coated food conveys onto an output conveyor (36) for further downstream processing (Figs. 1, 1a; claim 1; see Fig. 1a of Greer modified below with designation of the splitter/divider). 

    PNG
    media_image1.png
    256
    515
    media_image1.png
    Greyscale

Greer provides such an arrangement adaptive to existing coating apparatus to provide for single or double coated food product with use of very little floor space (col. 4, lines 5-16).  In light of the teachings of Greer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Moore food coating system to incorporate a   splitting apparatus including splitter/divider downstream of the enrober(s) and following the dryer with recycling turntable/conveyor(s) in place of the Moore recycling conveyor apparatus in order to effect a single coating system or double coating system using the same floor space thereby reducing manufacturing costs.  The division of two stream portions of coated dried food with a recycling stream wherein coated food product is directed to turntable/conveyor(s) to direct the product back to a desired enrober or coating machine for a second coating of the stream of coated food product and a finishing stream wherein a predetermined volume stream of single coated food conveys onto an output conveyor for further downstream processing would allow for production of cheaper food product of the single coating food product from that of the more expensive food product of double coating food product.  As mentioned by Greer (col. 4, lines 10-16), adaptation of an existing single food coating system to a double coating food coating system may be done easily and quickly with very little floor space.  Thus, modification of the Moore food coating system to include to a splitter/divider with turntable/conveyors following the dryer with food effecting two streams one for recycling (double coating) and the other stream for single coating conveyed on the post dryer conveyor for further downstream processing would require only routine skill in the art.
Regarding claim 2, Moore provides for liquid component application in enrober (355, [0042]) and dry particulate application in enrober or fluidized bed (365, [0043-0044]).
Regarding claim 3, Moore enrober (355, [0042]) defines a first portion and dry particulate application in enrober or fluidized bed (365, [0043-0044]) defines a second portion.
Regarding claim 4, Moore second enrober or fluidized bed (365, [0043-0044]) upon receiving recycled coated food product would be configured to apply a second coating of particulate material to the recycled coated food product.
Regarding claim 5, see second conveyor apparatus (361, Fig. 3).
Regarding claim 6, this claim has been given no patentable weight for reasoning mentioned previously.
Regarding claim 7, the combined teachings of Moore and Greer have been mentioned above.  Moore recognizes the use of screening in a conveyor belt that is used in the system as evidenced by [0044].  One of ordinary skill in the art would readily appreciate providing a suitable screening conveyor belt defining an apparatus to select coated pieces via size with smaller food pieces being removed from the stream for recycling.  The apparatus as defined by the combined teachings would minimally suggest incorporation of screening via a conveyor belt as this would be capable to select desired coated food pieces from fine coated food pieces which would thereby be recycled and/or removed.
Regarding claim 8, Moore conveyor(s) appear to be in belt form (see Fig. 3) or even vibratory in form as evidenced by [0043].
Regarding claims 9-12, these claims which appear to recite no further structural limitation(s) have been given no patentable weight.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2009/0155423) in view of Greer (US 2,680,423) as applied to claims 1 and 2 above and further in view of Schaible II et al (US 6,629,493).
The teachings of Moore and Greer have been mentioned above. Moore further provides for a conveyor pair (354/361) between enrober (355) and enrober (365) with a particulate dispensing component (363; [0043]) having a conveyor above the conveyor pair (354/361) for applying particulate material on conveyed food pieces. Plural enrobers or drums may be used as evidenced by [0042] and particles may be applied using a tumble drum however less effective for irregularly shaped food core product as evidenced by [0049] of Moore.  Moore and Greer do not suggest an apparatus wherein the second particulate enrober is a drum and a [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces.  Even though the food coating system as defined by the combination above does not suggest Moore enrober (365) being a drum (i.e., tumbledrum) to apply particulate material to the stream of food pieces, Moore does recognize that that particles may be applied using a tumble drum for regular or uniformly shaped food core product and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the food coating system as defined by the combination above to include a particulate tumble drum following the initial liquid component applying enrober or tumble drum in the event of coating and handling regularly shaped or uniformly shaped food core pieces. Concerning the latter issue, a [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces, Schaible recognizes in a food coating system, an arrangement wherein a [particulate] dispenser component (450) is disposed beneath or under a stream of conveyed food pieces and particulate material is fed upward to an upper run (430; see Fig. 14) of a conveyor to coat the upper run and thereby apply particulate material to an underside of conveyed food pieces (col. 23, lines 55+, col. 24, lines 1-5, and lines 24-28) which causes particulate material to adhere to the food product and minimizes loss of particulate material. In view of the teachings of Schaible, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the food coating system as defined by the combination above to provide the [particulate] dispenser component beneath or under a stream of conveyed food pieces wherein particulate material is fed upward to an upper run of the conveyor pair in order to cause particulate material to adhere to the underside stream of food pieces so the food pieces do not stick to the conveyor, to minimize particulate material loss, to ease refill of the [particulate] dispenser component when desired, and save on manufacturing costs.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2009/0155423) in view of Greer (US 2,680,423) and Schaible II et al (US 6,629,493).
Moore provides a food coating system comprising an enrober pair (i.e., drum, 355 and 365; see Fig. 3) to apply to at least a portion of a surface of a food piece in a stream of food pieces to produce a stream of coated food pieces wherein enrober (355) applies liquid component coating and enrober (365) applies dry component coating wherein enrober (365) may be a drum or tumbledrum for uniform shaped food product [0042, 0049]; a conveyor pair (354/361) defining a coating apparatus to convey food pieces from one enrober to another; a dryer (375) to receive the stream and effect dried coated food pieces; a different conveyor ([0044]; not shown) defining a recycling conveyor apparatus that can be placed with respect to conveyor (361) or with respect to dryer (375) to facilitate recycling of a predetermined percentage of food; and a post dryer conveyor (371 or 376) for further downstream processing following the dryer.  Moore is silent concerning 1) a splitting apparatus to divide food pieces into two stream portions with  recycling conveyor apparati recycling of food all the way back to the enrober pair for application of a second coating on the recycled food while another food stream continues on for further downstream processing along with a redirecting conveyor and 2) a [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces.  Greer recognizes in the food coating art, splitting/dividing a predetermined volume stream of coated food product following passage through a coating machine into two streams, a recycling stream wherein coated food product is directed to a turntable/redirecting conveyor(s) (28, 30, 40, etc.) to direct the food product back to the coating machine (12) for a second coating of the stream of coated food product and a finishing stream wherein a predetermined volume stream of single coated food conveys onto an output conveyor (36) for further downstream processing (see Figs. 1, 1a; claim 1; see Fig. 1a of Greer modified previously above with designation of the splitter/divider). Greer provides such an arrangement adaptive to existing coating apparatus to provide for single or double coated food product with use of very little floor space (col. 4, lines 5-16).  In light of the teachings of Greer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Moore food coating system to incorporate a  splitting apparatus including splitter/divider downstream of the enrober(s) and following with redirecting/recycling turntable/conveyor(s) in place of the Moore recycling conveyor apparatus in order to effect a single coating system or double coating system using the same floor space thereby reducing manufacturing costs.  The division of two stream portions of coated dried food with a recycling stream wherein coated food product is directed to turntable/redirecting conveyor(s) to direct the product back to a desired enrober or coating machine for a second coating of the stream of coated food product and a finishing stream wherein a predetermined volume stream of single coated food conveys onto an output conveyor for further downstream processing would allow for production of cheaper food product of the single coating food product from that of the more expensive food product of double coating food product.  As mentioned by Greer (col. 4, lines 10-16), adaptation of an existing single food coating system to a double coating food coating system may be done easily and quickly with very little floor space so such as modification would require only routine skill in the art.   Further, a [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces is recognized in the food coating art.  Schaible recognizes in a food coating system, an arrangement wherein a [particulate] dispenser component (450) is disposed beneath or under a stream of conveyed food pieces and particulate material is fed upward to an upper run (430; see Fig. 14) of a conveyor to coat the upper run and thereby apply particulate material to an underside of conveyed food pieces (col. 23, lines 55+, col. 24, lines 1-5, and lines 24-28) which causes particulate material to adhere to the food product and minimizes loss of particulate material. In view of the teachings of Schaible, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the food coating system as defined by the combination above to provide the [particulate] dispenser component beneath or under a stream of conveyed food pieces wherein particulate material is fed upward to an upper run of the conveyor pair in order to cause particulate material to adhere to the underside stream of food pieces so the food pieces do not stick to the conveyor, to minimize particulate material loss, to ease refill of the [particulate] dispenser component when desired, and save on manufacturing costs.
Regarding claim 15, see Moore dryer (375).
Regarding claim 16, the food coating system as defined by the combination above would provide for plural enrobers with conveyors for each respective enrober.
Regarding claim 17, this claim which appears to recite no further structural limitation(s) has been given no patentable weight.
Regarding claim 18, the combined teachings have been mentioned above.  Moore recognizes the use of screening in a conveyor belt that is used in the system as evidenced by [0044].  One of ordinary skill in the art would readily appreciate providing a suitable screening conveyor belt defining an apparatus to select coated pieces via size with smaller food pieces being removed from the stream for recycling.  The apparatus as defined by the combined teachings would minimally suggest incorporation of screening via a conveyor belt as this would be capable to select desired coated food pieces from fine coated food pieces which would thereby be recycled and/or removed.
Regarding claim 19, this claim which appears to recite no further structural limitation(s) has been given no patentable weight.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2009/0155423) in view of Schaible II et al (US 6,629,493).
Moore provides a food coating system comprising an enrober pair (i.e., drum, 355 and 365; see Fig. 3) to apply to at least a portion of a surface of a food piece in a stream of food pieces to produce a stream of coated food pieces wherein enrober (355) applies liquid component coating and enrober (365) applies dry component coating wherein enrober (365) may be a drum or tumbledrum for uniform shaped food product [0042, 0049]; a conveyor pair (354/361) defining a conveyor apparatus to convey food pieces from one enrober to another; and a particulate dispensing component (363; [0043]) having a conveyor above the conveyor pair (354/361) for applying particulate material on conveyed food pieces.  Moore is silent concerning a [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces.  Schaible recognizes in a food coating system, an arrangement wherein a [particulate] dispenser component (450) is disposed beneath or under a stream of conveyed food pieces and particulate material is fed upward to an upper run (430; see Fig. 14) of a conveyor to coat the upper run and thereby apply particulate material to an underside of conveyed food pieces (col. 23, lines 55+, col. 24, lines 1-5, and lines 24-28) which causes particulate material to adhere to the food product and minimizes loss of particulate material. In view of the teachings of Schaible, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Moore food coating system and provide the [particulate] dispenser component beneath or under a stream of conveyed food pieces wherein particulate material is fed upward to an upper run of the conveyor pair in order to cause particulate material to adhere to the underside stream of food pieces so the food pieces do not stick to the conveyor, to minimize particulate material loss, to ease refill of the [particulate] dispenser component when desired, and save on manufacturing costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state of the art with respect to a food coating system which applies coating material beneath a main run conveyor up to the main run conveyor:  Hansson (US 4,808,423).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/6/2022